Exhibit 99.1 News Release Hexcel Corporation, 281 Tresser Boulevard, Stamford, CT 06901 (203) 969-0666 HEXCEL REPORTS STRONG 2 • GAAP diluted EPS was $0.72, including $0.07 of discrete tax benefits.Adjusted diluted EPS of $0.65 was 18.2% higher than prior year diluted EPS of $0.55. • Sales of $500.5 million were 11.5% higher than last year (11.9% in constant currency), driven by Commercial Aerospace (up 15.1% in constant currency). • Operating income was $89.1 million, 17.8% of sales, as compared to $78.0 million, 17.4% of sales in 2015. • Free cash flow for the first nine months of 2016 is a source of $55 million as compared to a use of $85 million for the 2015 period. • Mid-point of full year 2016 guidance increased: adjusted diluted EPS of $2.52 to $2.58 (previously was $2.48 to $2.56). See Table C for reconciliation of GAAP and non-GAAP operating income, net income and earnings per share Quarter Ended September 30, Nine Months Ended
